Citation Nr: 0633348	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-44 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.	Entitlement to service connection for a bipolar 
affective disorder.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.	Entitlement to service connection for a skin disorder on 
the face.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from November 6, 1978 
to January 15, 1979.  He was not discharged due to 
disability.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board notes that the veteran was scheduled for a Board 
hearing in Washington, D.C., in September 2006, but failed to 
report and did not request that the hearing be rescheduled.  
As such, the Board believes all due process requirements were 
met with regard to his hearing request.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed bipolar affective disorder is related to the 
veteran's period of service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran 
currently has post-traumatic stress disorder.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
skin disorder of the face, including a sebaceous cyst of 
the left temple, related to his period of active 
military service.




CONCLUSIONS OF LAW

1.	A bipolar affective disorder was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2.	Post-traumatic stress disorder was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5103-
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.	A skin disorder on the face was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5103-
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
CAVC's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.   Further, as the veteran's 
service connection claims are being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In January 2004, prior to the June 2004 rating decision, the 
RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  We 
therefore conclude that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the June 2004 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the December 2004 SOC and March 2005 SSOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records indicate that, when examined for 
enlistment in May 1978, the veteran's face and skin were 
normal, a psychiatric abnormality was not noted, and he was 
found qualified for active service.  In November 1978, the 
veteran reported that his physical condition was unchanged 
from the May 1978 examination.  Clinical records are entirely 
negative for complaints of, or treatment for, a psychiatric 
disorder, or a skin disorder of the face.  According to a 
January 1978 (evidently meant to be 1979) record entry, the 
veteran was examined during the past 90 days and no defects 
were noted that would disqualify him from performing his 
duties.  He was discharged from service in January 1979.

Post service, VA and non VA medical records, dated from 1993 
to 2004, are associated with the claims files.

VA medical records, dated from 1993 to 2003, indicate that 
the veteran was repeatedly hospitalized for treatment of 
alcohol and cocaine abuse (in July 1993), polysubstance abuse 
(from January and February 1995), and alcohol and crack 
dependence (from May to June 1997).

Private medical records, dated from 1996 to 2004, include a 
March 1996 psychiatric evaluation.  It was noted that the 
veteran gave a history of depression and sleep difficulty and 
said he started drinking at age 14.  It was further noted 
that VA hospitalized the veteran in 1994, and more recently 
for alcoholism.  The Axis I diagnosis was major recurrent 
depression. 

In an October 1998 signed statement, M.A.M., M.D., said that 
the veteran attended monthly psychiatric appointments and was 
diagnosed with bipolar disorder, antisocial personality 
disorder, and polysubstance dependence in early partial 
remission.  The veteran denied substance/alcohol use for the 
post two and one-half months.  It was noted that the veteran 
had a history of depressive symptoms, irritability and manic 
symptoms, past polysubstance use, and antisocial symptoms, 
including poor anger control.  Treatment included prescribed 
medication. 

In an April 2000 signed statement, Dr. M.A.M., said that the 
veteran attended monthly psychiatric appointments and was 
currently diagnosed with bipolar disorder, antisocial 
personality disorder and polysubstance abuse in early partial 
remission.  Dr. M.M. noted the veteran's history of 
depressive symptoms, irritability, and manic symptoms, past 
polysubstance use, and antisocial symptoms, including past 
poor anger control.  Treatment included prescribed 
medication.  Individual rather than group counseling was 
recommended.

The VA medical records further show that, during 2002 and 
2003, the veteran received treatment for alcohol addiction. 

Private medical records dated in October 2003 indicate that 
the veteran was evaluated for a sebaceous cyst on the left 
temple that was thought to possibly be infected.  In an 
October 2003 letter, R.K.K., M.D., a surgeon, noted the 
veteran's history of a lump in the left temporal area for 
several years that recently increased in size.  A history of 
bipolar order was diagnosed.  According to a November 2003 
private medical record, a cyst at the left side of the scalp 
at the hairline was removed and the veteran was satisfied 
with the results.

In a December 2003 signed statement, F.D., NP (nurse 
practitioner) said the veteran attended bimonthly medication 
reviews for "symptoms of" PTSD and bipolar affective 
disorder.  The veteran reported long standing problems with 
severe nightmares but was otherwise stable, and reported 
attending weekly anger management group.

In August 2006, Dr. M.A.M. apparently re-signed his October 
1998 statement regarding the veteran's psychiatric diagnoses.

III.	Legal Analysis

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veterans' benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A.	Bipolar Affective Disorder

The veteran has contended that service connection should be 
granted for a bipolar affective disorder.  Although the 
evidence shows that the veteran currently has a bipolar 
disorder, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof, or to a service-connected disability.  On 
the other hand, the record reflects that a psychiatric 
abnormality was not reported at separation from service, and 
the first post-service evidence of record of a bipolar 
disorder is from 1998, more than nineteen years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
bipolar disorder to service or any incident of service has 
been presented.

Nor is service connection warranted for the veteran's 
diagnosed antisocial personality disorder as a matter of law.  
See 38 C.F.R. § 3.303(c); see also Wenn v. Brown and Beno v. 
Principi, supra.


B.	PTSD

The veteran also asserts that he has PTSD due to his period 
of military service. While a suggestion of a diagnosis of the 
disorder is evident in the record, the veteran has offered no 
specific descriptions of his alleged stressor events in 
service.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2006).

However, the objective medical evidence of record does not 
support the veteran's assertion.  Two private physicians (in 
March 1996, and in October 1998 and April 2000) diagnosed 
only recurrent major depression, bipolar disorder, antisocial 
personality disorder, and polysubstance dependence.

In support of his claim, the veteran points to F.D.'s 
December 2003 statement to the effect that his current 
condition showed "symptoms of" PTSD.  According to the 
nurse practitioner, the veteran attended bimonthly medication 
reviews for symptoms of PTSD and bipolar affective disorder.  
The veteran points to F.D.'s December 2003 written statement 
to the effect that the veteran had PTSD evidently due to his 
military service.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995)

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In the March 1996 psychiatric evaluation, and in the October 
1998 and April 2000 signed statements from Dr. M.A.M, the 
veteran was diagnosed with major recurrent depression (in 
1996) and with bipolar disorder, antisocial personality 
disorder, and polysubstance abuse in early remission (in 1998 
and 2000).  None of the probative medical records or 
statements are in any way suggestive of a diagnosis of, or 
treatment for, PTSD.  There is simply no objective or 
competent medical evidence of record to contradict the 
physicians' diagnoses and clinical findings.

While VA hospitalized the veteran repeatedly between 1993 and 
2003, the records reflect his treatment for alcohol, 
polysubstance, and cocaine abuse, and not for PTSD.  Such 
findings support the 1996 private psychiatric evaluation, and 
Dr. M.A.M.'s diagnoses, rather than the nurse practitioner's 
statement.

As to the 2003 opinion of the F.D., the nurse practitioner, 
while that opinion was specific, it lacks probative value 
because it was evidently based solely upon history provided 
by the veteran.  See Reonal and LeShore, supra.  More 
specifically, F.D. only said the veteran was treated for 
symptoms of PTSD.  There is no indication that the veteran 
ever had a diagnosis of PTSD in accordance with DSM-IV.  See 
Degmetich v. Brown; Brammer v. Derwinski; and Rabideau v. 
Derwinski, supra.  Thus, it appears that F.D., the nurse 
practitioner, assumed facts not in evidence, and that 
opinion, although doubtless sincerely rendered, is, for that 
reason, not accorded great weight by the Board.  See Reonal, 
supra.

On the other hand, Dr. M.A.M. is clearly a treating physician 
who has cared for the veteran for several years.  Thus, the 
opinion of F.D., a nurse practitioner, is accorded less 
weight than that of Dr. M.A.M.  Accordingly, the Board finds 
that the preponderance of the objective medical evidence is 
against the claim for service connection for PTSD.

C.	Skin Disorder on the Face

The veteran has contended that service connection should be 
granted for an unspecified skin disorder on his face.  As 
discussed above, the record demonstrates that no facial skin 
disorder was found in service or reported at separation from 
service.  Moreover, post service medical records dated after 
the veteran's separation from service indicate there was no 
showing that the veteran had a skin disorder on the face.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has skin disorder on the face.  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has a skin disorder on the face has been 
presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

Additionally, although the evidence shows that, in October 
2003, the veteran was treated for a sebaceous cyst on his 
left temple, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof. On the other hand, the record reflects that 
his face and skin were normal on separation from service, and 
the first post-service evidence of record of the left temple 
sebaceous cyst is from 2003, more than twenty-four years 
after the veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's sebaceous cyst of the left temple to service or any 
incident of service has been presented.



D.	All Disabilities

As discussed above, the veteran maintains that his bipolar 
affective disorder, PTSD, and a skin disorder on the face 
were caused by an incident in service.  We recognize his 
sincere belief that his current bipolar disorder, PTSD, and 
skin disorder of the face are related in some way to his 
experience in service.  Nevertheless, in this case, the 
veteran has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between his bipolar affective disorder, skin 
disorder of the face, or PTSD and his active military 
service. See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Harvey v. Brown, 6 
Vet. App. 390, 393-94 (1994).

Here, the appellant has not submitted any medical opinion or 
other medical evidence that supports his claims.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
appellant has a bipolar affective disorder, PTSD, and a skin 
disorder of the face, related to service or any incident 
thereof.  38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
bipolar affective disorder, PTSD, and a skin disorder of the 
face must be denied.


ORDER

Service connection for a bipolar affective disorder is 
denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a skin disorder on the face is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


